     Case 1:21-cr-00489-JPC Document 3 Filed 08/02/21 Page 1 of 4




UNIT ED STATES DISTRICT COURT
SOUT HERN DISTRICT OF NEW YORK
                                      X


 UNITED STATES OF AMERICA                    INDICTMENT

             -   V .   -                     21 Cr .

 RALPH SCURLOCK ,
     a/k/a " Ralph Melendez ,"

             Defendant .
                                      X
                                                                489
                                 COUNT ONE

                           (Felon in Possession}

     The Grand Jury charges :

     1.     On or about July 4 , 2019 , in the Southern District of

New York and elsewhere , RALPH SCURLOCK , a/k/a " Ralph Melendez ,"

the defendant , knowing he had previously been convicted in a

court of a crime punishable by imprisonment for a term exceeding

one year , knowing l y did possess a firearm , to wit , a . 25 caliber

semiautomatic Phoenix Arms pistol , and the firearm was in and

affecting commerce .

          (Title 18 , United States Code , Sections 922 (g) (1) ,
                           924(a) (2) , and 2 . )

                           FORFEITURE ALLEGATION

     2.     As a result of committing the offense alleged in Count

One of this Indictment , RALPH SCURLOCK , a/k/a " Ralph Melendez ,"

the defendant , shall forfeit to the United States , pursuant to

Title 18 , United States Code , Section 924 (d) (1) and Title 28 ,
      Case 1:21-cr-00489-JPC Document 3 Filed 08/02/21 Page 2 of 4




United States Code , Section 2461(c) , any and all f i rearms and

ammunition involved in or used in said offense , including but

not limited to :

              a.   . 25 caliber semiautomatic Phoenix Arms pistol ,

ser i al number US191292 ;

              b.   One Phoenix Arams magazine ; and

              c.   One .25 caliber cartridge .

                       Substitute Assets Provision

      3.      If any of the above - described forfeitable property , as

a result of any act or omission of the defendant :

              a.   cannot be located upon the exercise of due

diligence ;

              b.   has been transferred or sold to , or deposite d

with , a third person ;

              c.   has been placed beyond the jurisdiction of the

Court ;

              d.   has been substantially diminished in value ; or

              e.   has been commingled with other property which

cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property


                                     2
     Case 1:21-cr-00489-JPC Document 3 Filed 08/02/21 Page 3 of 4




of the defendant up to the value of the above forfeitable

property .

               (Title 18 , United States Code , Section 924 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461 . )




                                         AU?;;;JS~
                                         United States Attorney




                                     3
Case 1:21-cr-00489-JPC Document 3 Filed 08/02/21 Page 4 of 4




           Form No . USA-33s - 274       (Ed . 9 - 25-58)




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                                 V.


                     RALPH SCURLOCK,
                 a/k/a "Ralph Melendez,"

                                                Defendant.


                            INDICTMENT

                               21 Cr .

                 (18    u . s . c . §§ 922(g) (1) ,
                       9 2 4 (a) ( 2) , and 2 . )

                     AUDREY STRAUSS
                 United States Attorney




                   ~eperson ·
